DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 5 recites the limitation "the conical wall" in the 3rd line.  There is insufficient antecedent basis for this limitation in the claim.

Claim 12 recites the limitation "the air-heater outlet" in the 2nd and 4th line.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peric et al (US 8,690,072 hereinafter “Peric”).

In regards to claim 1:
	Peric teaches a thermostatic valve comprising a closed hollow body, an inlet opening (30) leading into the hollow body, a main outlet (28) leading into the hollow body, a bypass outlet (32) substantially perpendicular to the main outlet leading into the hollow body, and a shutter (6) allowing separating the inlet opening alternately from the main outlet or from the bypass outlet, wherein the shutter comprises a thermostatic actuator (82) and a skirt that is made of a plastic material and has at least one aperture (80) adapted to be traversed by a fluid, the skirt being adapted to slide within the hollow body along an axis that substantially coincides with the axis of the thermostatic actuator, between a first position in which the skirt seals the main outlet, such that the fluid flows between the inlet opening and the bypass outlet (Figure 13A), a second position in which the skirt leaves the main outlet open and seals the bypass outlet, such that the fluid from the inlet opening can pass through the aperture and flow through the main outlet (Figure 13B), and a third over stroke position in which a portion of the skirt is .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Peric in view of Leu (US 2003/0150923).

In regards to claim 2:
	Peric teaches the skirt comprises a substantially circular bottom wall and a cylindrical lateral wall, in which the at least one aperture is formed, but does not teach 
	The rearrangement of parts is not inventive and in the instant case the positions of the bypass and the main outlet can be rearranged and would have been obvious to one of ordinary skill in the art to modify.  Leu teaches a downward directed main outlet that is regulated by a thermostatic valve.

In regards to claim 6:
	Peric teaches the lateral wall of the skirt has two diametrically opposite apertures.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Peric as applied to claim 2 above and further in view of Lamb et al (US 6,772,958 hereinafter “Lamb”).

In regards to claim 3:
	Peric does not teach the hollow body comprises at least one annular rib positioned at a mouth of the bypass outlet to ensure static tightness with the lateral wall of the skirt when the skirt is in the second position.
	Lamb teaches a rib (27) that seals a valve.
	It would have been obvious to one of ordinary skill in the art to have a rib to seal the valve.

4 is rejected under 35 U.S.C. 103 as being unpatentable over Peric in view of Williams (US 3,556,463).

In regards to claim 4:
	Peric does not teach a mouth of the main outlet has a conical wall.
	WIlliams teaches a mouth of the main outlet having a conical wall (Shown in Figure 2) in order to provide a sealing surface.
	It would have been obvious to one of ordinary skill in the art to have a conical wall in order to provide a sealing surface.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Peric as applied to claim 2 above and further in view of Williams.

In regards to claim 5:
	Peric does not teach the bottom wall of the skirt having a chamfer adapted to bear against a conical wall.
	Williams teaches a bottom wall having a chamfer to bear against a conical wall in order to create a sealing surface.
	It would have been obvious to one of ordinary skill in the art to have a chamfer bear against the conical wall in order to create a sealing surface between the bottom wall of the valve and the conical wall.

7 is rejected under 35 U.S.C. 103 as being unpatentable over Peric as applied to claim 2 above and further in view of Leu.

In regards to claim 7:
	Peric does not teach a portion of the thermostatic actuator crosses the bottom wall of the skirt.
	Leu teaches a portion of the thermostatic actuator crossing the bottom wall in order to adjust the actuator.
	It would have been obvious to one of ordinary skill in the art to have the thermostatic actuator cross the bottom wall in order to adjust the actuator.

Claim 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Peric in view of Kim et al (US 2015/0315941 hereinafter  “Kim”).

In regards to claim 8:
	Peric does not teach the hollow body comprises a warm up outlet, the warm up outlet being adapted to be sealed by the skirt in the second position.  The duplication of parts is not inventive, and having multiple outlets would produce the obvious result of having coolant be able to be drawn out to another destination.  Kim teaches that additional outlets in a valve are known in the art in order to deliver coolant to a plurality of locations in an engine cooling system.

In regards to claim 9:


In regards to claim 10:
	Peric teaches the hollow body comprises an air heater outlet, the air heater outlet being adapted to be sealed by the skirt in the second positon.  The duplication of parts is not inventive, and having multiple outlets would produce the obvious result of having coolant be able to be drawn out to another destination.  Kim teaches that additional outlets in a valve are known in the art in order to deliver coolant to a plurality of locations in an engine cooling system.

In regards to claim 11:
	Peric teaches the air heater outlet and the bypass outlet are positioned in the hollow body at distinct axial locations.

In regards to claim 12:
	Peric teaches the air heater outlet positioned according to an axis distinct from the longitudinal axis of the warm up outlet, such that the skirt separately seals or leaves open the air heater outlet and the warm up outlet.

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Peric as applied to claim 3 above and further in view of Williams.


	Peric does not teach a mouth of the main outlet has a conical wall.
	WIlliams teaches a mouth of the main outlet having a conical wall (Shown in Figure 2) in order to provide a sealing surface.
	It would have been obvious to one of ordinary skill in the art to have a conical wall in order to provide a sealing surface.

In regards to claim 14:
	Peric does not teach the bottom wall of the skirt having a chamfer adapted to bear against a conical wall.
	Williams teaches a bottom wall having a chamfer to bear against a conical wall in order to create a sealing surface.
	It would have been obvious to one of ordinary skill in the art to have a chamfer bear against the conical wall in order to create a sealing surface between the bottom wall of the valve and the conical wall.

In regards to claim 15:
	Peric teaches the lateral wall of the skirt has two diametrically opposite apertures.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Peric as applied to claim 15 above and further in view of Leu.


	Peric does not teach a portion of the thermostatic actuator crosses the bottom wall of the skirt.
	Leu teaches a portion of the thermostatic actuator crossing the bottom wall in order to adjust the actuator.
	It would have been obvious to one of ordinary skill in the art to have the thermostatic actuator cross the bottom wall in order to adjust the actuator.

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Peric as applied to claim 16 above and further in view of Kim.

In regards to claim 17:
	Peric does not teach the hollow body comprises a warm up outlet, the warm up outlet being adapted to be sealed by the skirt in the second position.  The duplication of parts is not inventive, and having multiple outlets would produce the obvious result of having coolant be able to be drawn out to another destination.  Kim teaches that additional outlets in a valve are known in the art in order to deliver coolant to a plurality of locations in an engine cooling system.

In regards to claim 18:
	Peric teaches the warm up outlet and the bypass outlet are positioned in the hollow body at distinct axial locations.


	Peric teaches the hollow body comprises an air heater outlet, the air heater outlet being adapted to be sealed by the skirt in the second positon.  The duplication of parts is not inventive, and having multiple outlets would produce the obvious result of having coolant be able to be drawn out to another destination.  Kim teaches that additional outlets in a valve are known in the art in order to deliver coolant to a plurality of locations in an engine cooling system.

In regards to claim 20:
	Peric teaches the air heater outlet and the bypass outlet are positioned in the hollow body at distinct axial locations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES JAY KIM whose telephone number is (571)270-7610. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JAMES J KIM/Examiner, Art Unit 3747                                                                                                                                                                                                        
/LONG T TRAN/Primary Examiner, Art Unit 3747